Citation Nr: 0716678	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-12 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

REMAND

The veteran had active service from August 1981 to January 
1990.

Turning first to the veteran's claim for service connection 
for diabetes mellitus, the Board of Veterans' Appeals (Board) 
notes that the record reflects that the veteran currently 
suffers from diabetes, there is evidence that the veteran 
gave birth to two children during service, and an in-service 
treatment record notes that the veteran had a history of 
gestational diabetes.  Consequently, the Board finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether it is at least as likely as not that her 
current diagnosis of diabetes is related to gestational 
diabetes during service.

As for the veteran's claim for service connection for 
obesity, the Board would initially note that preliminarily, 
the Board finds that obesity would more accurately be 
described as a symptom rather than a disability for which 
service connection could be established.  However, the 
veteran was clearly evaluated and treated for a weight 
problem during service, and in May 1989 there was a finding 
of both a lack of desired weight loss and depression.  

Therefore, the Board finds that the veteran should also be 
afforded with an appropriate examination to identify (to the 
extent possible) the underlying pathology of the appellant's 
current obesity, and discuss whether it is at least as likely 
as not that the underlying pathology (if any, other than 
simple overeating) of the appellant's condition was incurred 
during her period of active service from August 1981 to 
January 1990.

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of her 
diabetes.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's diabetes is 
related to gestational diabetes during 
service.  

2.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of any current 
disability manifested by obesity.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  The 
examiner should identify (to the extent 
possible) the underlying pathology of 
the appellant's current obesity, and 
discuss whether it is at least as 
likely as not that the underlying 
pathology (if any, other than simple 
overeating) of the appellant's 
condition was incurred during her 
period of active service from August 
1981 to January 1990.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and her representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



